PER CURIAM.
In this appeal from an order denying a deficiency judgment, the appellant alleges the trial court abused its discretion in failing to make an award. We have reviewed the record and can find little basis for the denial. Because the trial court entered the order with no findings of fact, we must remand the matter to the trial court for the entry of a complete order, including the findings of fact in support of the denial. Scheneman v. Barnett, 53 So.2d 641 (Fla. 1951); Steketee v. Ballance Homes, Inc., 376 So.2d 873 (Fla.2d DCA 1979); Hamilton Investment Trust v. Escambia Developers, Inc., 352 So.2d 883 (Fla.lst DCA 1977); Colmes v. Hoco, Inc. of Dade County, 152 So.2d 524 (Fla.3d DCA 1963).
Jurisdiction is relinquished for a period of thirty days, see Surratt v. Fleming, 309 So.2d 614 (Fla.lst DCA 1975), and this cause is
REMANDED.
DAUKSCH, C. J., SHARP, J., and SHARP, G. K., Associate Judge, concur.